Exhibit 10.2

EXECUTION COPY

 

 

VOTING AGREEMENT

by and among

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC.,

MISYS PLC,

MISYS PATRIOT US HOLDINGS LLC,

MISYS PATRIOT LIMITED

and

ECLIPSYS CORPORATION

dated as of June 9, 2010

 

 



--------------------------------------------------------------------------------

VOTING AGREEMENT

This VOTING AGREEMENT (this “Agreement”), dated as of June 9, 2010, is made by
and among ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., a Delaware corporation
(the “Company”), MISYS PLC, a public limited company incorporated under the laws
of England and Wales (“Manchester”), MISYS PATRIOT US HOLDINGS LLC, a Delaware
limited liability company (“MPUSH”), MISYS PATRIOT LIMITED, a limited company
formed under the laws of England and Wales (“MPL” and, together with Manchester
and MPUSH, the “Stockholders” and each of them individually, a “Stockholder”),
and ECLIPSYS CORPORATION, a Delaware corporation (“Emerald” and, together with
the Company and the Stockholders, the “Parties” and each of them individually, a
“Party”).

WITNESSETH:

WHEREAS, concurrently herewith, the Company and Manchester are entering into a
Framework Agreement (the “Framework Agreement”), providing for, among other
things, (i) an indirect repurchase by the Company of certain shares of common
stock of the Company, par value $0.01 per share (the “Company Common Stock”),
held by the Stockholders and their Affiliates and (ii) a secondary public
offering by the Stockholder and their Affiliates of additional shares of Company
Common Stock (the transactions described in clauses (i) and (ii) together being
the “Coniston Transaction”), in each case, upon the terms and subject to the
conditions set forth in the Framework Agreement (capitalized terms used in this
Agreement but not defined herein shall have the meanings given to such terms in
the Framework Agreement);

WHEREAS, concurrently herewith, the Company, Arsenal Merger Corp., a Delaware
corporation and a wholly owned Subsidiary of the Company (“Merger Sub”), and
Emerald are entering into an Agreement and Plan of Merger (the “Merger
Agreement”), providing for the merger of Merger Sub with and into Emerald, with
Emerald continuing as the surviving corporation, upon the terms and subject to
the conditions set forth in the Merger Agreement (the “Merger”);

WHEREAS, the issuance by the Company to the stockholders of Emerald of Company
Common Stock pursuant to the Merger Agreement (the “Emerald Share Issuance”)
must be approved by the affirmative vote of a majority of shares of Company
Common Stock present in person or represented by proxy at a meeting held for
such purpose and entitled to vote thereon;

WHEREAS, as of the date hereof, the Stockholders and their Affiliates
beneficially own (as defined in Rule 13d-3 under the Securities Exchange Act of
1934, as amended (the “Exchange Act”)) the number of shares of Company Common
Stock set

 

2



--------------------------------------------------------------------------------

forth on Schedule A (the “Owned Shares” and, together with (i) any securities
issued or exchanged with respect to such Owned Shares upon any recapitalization,
reclassification, merger, consolidation, spin-off, partial or complete
liquidation, stock dividend, split-up or combination of the securities of the
Company or any other change in the Company’s capital structure and (ii) any
shares of Company Common Stock or other securities of the Company which any of
the Stockholders or their Affiliates acquires beneficial ownership after the
date hereof and prior to the termination of this Agreement, whether by purchase,
acquisition or upon exercise of options, warrants, conversion of other
convertible securities or otherwise, collectively referred to herein as the
“Covered Shares”); and

WHEREAS, as a condition to the willingness of the Company to enter into the
Framework Agreement and the Merger Agreement and as a condition to the
willingness of Emerald to enter into the Merger Agreement, Emerald has required
that the Stockholders agree, and in order to induce Emerald to enter into the
Merger Agreement, the Stockholders have agreed, to enter into this Agreement
with respect to the Covered Shares and certain other matters as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing and the mutual premises,
representations, warranties, covenants and agreements contained herein, the
Parties, intending to be legally bound, hereby agree as follows:

ARTICLE I

VOTING AGREEMENT

Section 1.01 Voting of the Covered Shares. The Stockholders hereby irrevocably
and unconditionally covenant and agree that, during the Voting Period (as
hereinafter defined), at any meeting of the stockholders of the Company (whether
annual or special), however called, or at any adjournment or postponement
thereof, or in any other circumstances (including an action by written consent)
upon which a vote or other approval is sought, the Stockholders shall:

(a) with respect to any vote relating to the Emerald Share Issuance or any other
matter to be approved by the stockholders of the Company to facilitate the
Emerald Share Issuance (other than the matters specified in Section 1.1(a) of
the Framework Agreement, which are governed thereby), cause 15.5 million shares
of Company Common Stock (the “Stockholder Continuing Interest”) to appear at
such meeting or otherwise be counted as present thereat for the purpose of
establishing a quorum and vote such Stockholder Continuing Interest, in person
or by proxy, in favor of the Emerald Share Issuance;

(b) prior to the Coniston Closing, with respect to any vote relating to the
Emerald Share Issuance or any other matter to be approved by the stockholders of
the Company to facilitate the Emerald Share Issuance (other than the matters
specified in

 

3



--------------------------------------------------------------------------------

Section 1.1(a) of the Framework Agreement, which are governed thereby), cause
all their remaining Covered Shares (other than the Stockholder Continuing
Interest) not to appear or be present or otherwise counted as present thereat
for the purpose of establishing a quorum; provided, however, that if the
Stockholders receive written notice from the Secretary of the Company in
accordance with Section 1.04 at least six (6) hours prior to the meeting of
stockholders at which any such vote is to be taken that the shares of Company
Common Stock held by stockholders other than the Stockholders and their
Affiliates that are present in person or by proxy at the meeting (the “Public
Shares”) are not sufficient, when combined with the Stockholder Continuing
Interest, to constitute at least thirty-five percent (35%) of the then
outstanding shares of Company Common Stock, then if and to the extent so
requested by the Company and Emerald, the Stockholders shall cause such
additional Covered Shares (and only such additional Covered Shares) as may be
necessary, when added together with the Public Shares and the Stockholder
Continuing Interest, to result in up to thirty-five percent (35%) of the then
outstanding shares of Company Common Stock to be present (the “Additional
Covered Shares”) and cause the Additional Covered Shares caused to be present
pursuant to this clause (b) to be voted for and against, and to abstain or not
vote, with respect to the Emerald Share Issuance or any other matter to be
approved by the stockholders of the Company to facilitate the Emerald Share
Issuance (other than the matters specified in Section 1.1(a) of the Framework
Agreement, which are governed thereby) in the same proportion as the Public
Shares are voted for and against, and abstain or are not voted, respectively, by
the holders of the Public Shares; provided, however, that the number of
Additional Covered Shares shall not exceed as a percentage of the total Covered
Shares (excluding the Stockholder Continuing Interest) held by the Stockholders,
the percentage the Public Shares constitute of the total number of shares of
Company Common Stock held by stockholders other than the Stockholders and their
Affiliates;

(c)(i) vote (or cause to be voted), in person or by proxy, the Stockholder
Continuing Interest against (A) any extraordinary corporate transaction (other
than the Emerald Share Issuance, the Merger and the Coniston Transaction), such
as a merger, consolidation, business combination, tender or exchange offer,
reorganization, recapitalization, liquidation, or sale or transfer of all or
substantially all of the assets or securities of the Company or any of its
Subsidiaries, (B) any amendment of the Company’s certificate of incorporation or
by-laws other than as contemplated by the Framework Agreement or the Merger
Agreement, (C) any other proposal, action or transaction involving the Company
or any of its Subsidiaries, which amendment or other proposal, action or
transaction would reasonably be expected to in any manner impede, frustrate,
prevent or nullify the Framework Agreement, the Merger Agreement, the Emerald
Share Issuance, the Coniston Transaction, the Arsenal Exchange or any of the
other transactions contemplated thereby (including the amendments to the
Company’s certificate of incorporation contemplated by the Framework Agreement)
and (D) any extraordinary dividend, distribution or recapitalization by the
Company or change in capital structure of the Company (other than pursuant to or
as expressly permitted by the

 

4



--------------------------------------------------------------------------------

Merger Agreement or the Framework Agreement) (the matters described in the
foregoing clauses (A) through (D) being referred to as “Competing Actions”); and
(ii) vote (or cause to be voted), in person or by proxy, the remaining Covered
Shares (other than the Stockholder Continuing Interest) either, in the sole
discretion of the Stockholders, (x) against any Competing Action or (y) for and
against, and abstain or not vote, with respect to any Competing Action in the
same proportion as the Public Shares are voted for and against, and abstain or
are not voted, respectively, by the holders of the Public Shares; and

(d) not take any action by written consent to approve any Competing Action.

For the purposes of this Agreement, “Voting Period” shall mean the period
commencing on the date hereof and ending immediately prior to any termination of
this Agreement in accordance with its terms pursuant to Article IV hereof. The
Stockholders and their Affiliates shall remain free to vote or cause to be voted
(or execute or cause to be executed consents or proxies with respect thereto)
the Covered Shares with respect to any matter not covered by this Section 1.01
in any manner the Stockholders or their Affiliates deem appropriate.

Section 1.02 Proxies. During the Voting Period, in order to secure the
performance of the Stockholders’ obligations under Section 1.01 of this
Agreement, the Stockholders hereby (a) terminate and revoke any and all previous
proxies granted with respect to the Covered Shares (except for the irrevocable
proxy granted pursuant to the Relationship Agreement dated as of March 17, 2008
between the Company and Manchester (the “Existing Relationship Agreement”)),
(b) irrevocably grant the proxy attached as Exhibit 1 hereto (the “Proxy”) with
respect to the Stockholder Continuing Interest in the manner contemplated by
Section 1.01 and (c) provided the Company complies with its obligations under
Section 1.04, agree to irrevocably grant prior to any vote taken as described in
Section 1.01(b) the proxy attached as Exhibit 2 hereto (the “Subsequent Proxy”)
with respect to the exact number of Additional Covered Shares determined in
accordance with Section 1.01(b) as notified by the Company and Emerald pursuant
to Section 1.04. The Stockholders hereby affirm that the irrevocable proxies set
forth in this Section 1.02 are given in connection with the execution of the
Merger Agreement and the Framework Agreement, and that such irrevocable proxies
are given to secure the performance of the duties of the Stockholders under this
Agreement. Except as provided for in the last sentence of this Section 1.02,
each Stockholder hereby (i) affirms that such Stockholder’s irrevocable proxy
granted or to be granted hereunder are or, when granted, will be coupled with an
interest, may under no circumstances be revoked and will survive the insolvency
or liquidation of such Stockholder, (ii) ratifies and confirms all that the
proxy appointed by such Stockholder hereunder may lawfully do or cause to be
done by virtue hereof and (iii) agrees that such Stockholder will take such
further action or execute such other instruments as may be necessary to
effectuate the intent of the proxy granted, or to be granted, hereunder by such
Stockholder.

 

5



--------------------------------------------------------------------------------

Notwithstanding any other provisions of this Agreement, the irrevocable proxies
granted hereunder shall automatically terminate upon the termination or
expiration of this Agreement without any notice or other action by any Person.

Section 1.03 No Ownership Interest. Nothing contained in this Agreement shall be
deemed to vest in the Company, Emerald, any Person appointed as the proxy of any
Stockholder pursuant to this Agreement or any other Person any direct or
indirect ownership or incidence of ownership of or with respect to any Covered
Shares, other than the right of the holder of the Proxy and the Subsequent
Proxy, respectively, under certain circumstances, to vote the Covered Shares
upon the terms and subject to the conditions of this Agreement. Except as
provided in this Agreement, all rights, ownership and economic benefits of and
relating to the Covered Shares shall remain vested in and belong to the
Stockholders and their Affiliates, and neither the Company nor Emerald nor any
Person appointed as the proxy of any Stockholder pursuant to this Agreement
shall have any power or authority to direct the Stockholders in the voting of
any of the Covered Shares, except as otherwise specifically provided herein, or
in the performance of the Stockholders’ duties or responsibilities as
stockholders of the Company. Nothing in this Agreement shall be interpreted as
(i) obligating the Stockholders to exercise any warrants, options, conversion of
convertible securities or otherwise acquire Company Common Stock or
(ii) creating or forming a “group” with any other Person, including the Company
or Emerald, for purposes of Rule 13d-5(b)(1) of the Exchange Act or any other
similar provision of applicable Law.

Section 1.04 Provision of Information and Tabulation. The Company shall, and
shall cause the Company’s Secretary to, provide in writing at least six
(6) hours prior to the commencement of such meeting of stockholders as set forth
in the Company’s notice of meeting, sufficient information regarding the number
of shares of Company Common Stock present for quorum purposes, the additional
number of Covered Shares required to be present such that, when added together
with the Public Shares and the Stockholder Continuing Interest, will result in
up to thirty-five percent (35%) of the then outstanding shares of Company Common
Stock to be present, and the number of Public Shares voted for and against, and
that have abstained or not voted with respect to, any matter described in
Section 1.01(b) for the Stockholders to be able to determine whether they are
required under Section 1.01(b) to cause to be present for purposes of a quorum
and voting, and cause to be covered by the Subsequent Proxy, any Covered Shares
other than the Stockholder Continuing Interest. The Stockholders shall have no
obligation to cause to be present for purposes of a quorum and vote any Covered
Shares other than the Stockholder Continuing Interest at the meeting of
stockholders if such information is not provided as set forth herein.

Section 1.05 Waiver by the Company. The Company hereby waives, during the Voting
Period, any right under the Existing Relationship Agreement or otherwise that
would be inconsistent with the provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF THE STOCKHOLDERS.

The Stockholders hereby represent and warrant to the Company and Emerald as
follows:

Section 2.01 Ownership of the Owned Shares. As of the date hereof, except as set
forth in Schedule A, the Stockholders have good and valid and marketable title
to and are the record or beneficial owner of the Owned Shares set forth on
Schedule A free and clear of all pledges, liens, proxies, claims, charges,
security interests, preemptive rights, voting trusts, voting agreements,
options, rights of first offer or refusal and any other encumbrances,
restrictions or arrangements whatsoever with respect to the ownership, transfer
or other voting of the Owned Shares. Except as set forth in Schedule A, the
Stockholders have full and unrestricted power to dispose of and vote all of, and
have not granted any proxy inconsistent with this Agreement that is still
effective with respect to, the Owned Shares. The Stockholders do not own,
beneficially or of record, any shares of capital stock of the Company or
securities convertible into or exercisable or exchangeable for shares of capital
stock of the Company, other than the Covered Shares.

Section 2.02 No Setoff. To the knowledge of the Stockholders, as of the date
hereof, there are no legal or equitable defenses or counterclaims that have been
or may be asserted by or on behalf of any Person to reduce the amount of the
Owned Shares or affect the validity or enforceability of the Owned Shares.

ARTICLE III

COVENANTS OF THE STOCKHOLDERS.

Section 3.01 No Transfer. Other than pursuant to the terms of this Agreement or
as contemplated by the Framework Agreement or any of the other Transaction
Documents, without the prior written consent of the Company and Emerald, during
the Voting Period, the Stockholders agree not to, directly or indirectly,
(i) sell, pledge (except as set forth on Schedule A), assign, transfer, tender,
exchange, offer, encumber, lend or otherwise dispose of (including by gift,
merger, consolidation or otherwise by operation of law), or enter into any
contract, option or other arrangement or understanding with respect to the
direct or indirect assignment, transfer, tender, exchange, offer, encumbrance or
other disposition of (including by gift, merger, consolidation or otherwise by
operation of law) (each, a “Transfer”), any Covered Shares, other than (x) to
wholly owned Subsidiaries of any of the Stockholders, (y) pursuant to the Stock
Repurchase Agreement dated as of February 10, 2009 by and among the Stockholders
and the Company or (z) pursuant to the transactions contemplated by the
Framework Agreement, (ii) grant any proxies, options, rights of first offer or
refusal or

 

7



--------------------------------------------------------------------------------

power of attorney or enter into any voting trust or other agreement or
arrangement with respect to any Covered Shares, other than as contemplated by
the Framework Agreement, or (iii) take any action that would make any of their
representations or warranties contained herein untrue or incorrect or have the
effect of preventing, disabling or impeding the Stockholders from performing
their obligations under this Agreement. Any action taken or attempted to be
taken in violation of the preceding sentence will be null and void.

Section 3.02 Stop Transfer Order. The Stockholders hereby authorize the
Company’s and Emerald’s counsel to notify the Company’s transfer agent that
prior to the termination of this Agreement there is a stop transfer order with
respect to all of the Covered Shares and that this Agreement places limits on
the voting of the Covered Shares. The Parties acknowledge and agree that such
stop order shall not apply to any Transfers to wholly owned Subsidiaries of any
of the Stockholders or pursuant to the Framework Agreement or any of the other
Transaction Documents.

Section 3.03 Additional Shares. The Stockholders shall as promptly as
practicable notify the Company and Emerald of the number of any new Covered
Shares acquired by the Stockholders, if any, after the date hereof. Any such
shares shall be automatically subject to the terms of this Agreement as though
owned by the Stockholders on the date hereof.

Section 3.04 No Solicitation.

(a) During the term of this Agreement, the Stockholders shall not, nor shall
they permit any of their Subsidiaries or any officer or employee of any
Stockholder or any of their Subsidiaries to, nor shall they authorize any
director of, or any Representative (as defined in the Merger Agreement) of, any
Stockholder or any of their Subsidiaries to, and shall instruct each of them not
to, except, if any of them is a director of the Company or any Stockholder, as
the case may be, as required in order to comply with such individual’s fiduciary
duties as a director of the Company or any Stockholder, as the case may be, as
specifically permitted by Section 3.06, directly or indirectly: (i) solicit,
initiate or knowingly induce or encourage the submission of, any Company
Takeover Proposal (as hereinafter defined); (ii) enter into any letter of intent
or agreement in principle or any agreement providing for, relating to or in
connection with, any Company Takeover Proposal or any proposal that could
reasonably be expected to lead to a Company Acquisition Transaction (as
hereinafter defined); (iii) approve, endorse or recommend any Company Takeover
Proposal; (iv) enter into, continue or otherwise participate in any discussions
or negotiations with any Person with respect to any Company Takeover Proposal;
or (v) furnish any non-public information regarding the Company or any of its
Subsidiaries to, or afford access to the properties, books and records of the
Company to, any Person in connection with or in response to any Company Takeover
Proposal; provided, however, that nothing contained in this Agreement shall

 

8



--------------------------------------------------------------------------------

prohibit any Stockholder or its board of directors, directly or indirectly
through any of its officers, directors, employees or Representatives, prior to
obtaining the Manchester Shareholder Approval, from taking any of the actions
described in clauses (iv) and (v) above in response to any unsolicited bona fide
Company Takeover Proposal that the board of directors of Manchester concludes in
good faith, after consultation with its outside financial advisors, constitutes
or is reasonably expected to result in, a Superior Proposal (as hereinafter
defined) if (and only if) (1) the board of directors of Manchester concludes in
good faith, after consultation with its outside legal counsel, that the failure
to take such action with respect to such Company Takeover Proposal would be
inconsistent with the exercise by the board of directors of its fiduciary duties
to Manchester (including to the shareholders of Manchester) under applicable Law
and (2) prior to furnishing any non-public information to, or entering into
discussions or negotiations with, the Person making such Company Takeover
Proposal (the “Third Party”), (x) the Stockholders receive from such Third Party
an executed confidentiality agreement with provisions not less favorable to the
Stockholders or the Company than those contained in the Confidentiality
Agreement (as defined in the Merger Agreement) and (y) the Stockholders provide
to Emerald and the Company in accordance with Section 3.04(b) the information
required under Section 3.04(b) to be delivered by the Stockholders to Emerald.
The Stockholders agree that they and their Subsidiaries shall not enter into any
confidentiality agreement with any Person subsequent to the date of this
Agreement that prohibits the Stockholders from providing information to the
Company and Emerald that is required to be provided to the Company or Emerald
under this Section 3.04.

(b) The Stockholders shall promptly, and in any event no later than twenty-four
(24) hours after they receive any Company Takeover Proposal, or any written
request for non-public information regarding the Company or any of its
Subsidiaries in connection with a Company Takeover Proposal, advise the Company
and Emerald orally and in writing of such Company Takeover Proposal or request,
including providing the identity of the Person making or submitting such Company
Takeover Proposal or request, and, (i) if it is in writing, a copy of such
Company Takeover Proposal and any related draft agreements and any other written
material and (ii) if oral, a reasonably detailed summary thereof that is made or
submitted by such Person. The Stockholders shall keep Emerald and the Company
informed in all material respects on a prompt basis of the status and details of
any such Company Takeover Proposal or with respect to any change to the material
terms of any such Company Takeover Proposal. The Stockholders agree that,
subject to restrictions under Laws applicable to the Stockholders and their
Subsidiaries, they shall promptly provide to Emerald any non-public information
concerning the Company and its Subsidiaries that the Stockholders provide to any
Third Party in connection with any Company Takeover Proposal which was not
previously provided to Emerald.

 

9



--------------------------------------------------------------------------------

(c) Immediately following the execution of this Agreement, the Stockholders
shall, and shall cause their Subsidiaries and their and their Subsidiaries’
respective officers, directors and employees, and shall cause their and their
Subsidiaries’ respective Representatives to, immediately cease and terminate any
activities, discussions or negotiations existing as of the date of this
Agreement between the Stockholders or any of their Subsidiaries or any of their
respective officers, directors, employees or Representatives, on the one hand,
and any other Person, on the other hand, with respect to any Company Takeover
Proposal.

(d) For purposes of this Agreement, (x) a “Company Takeover Proposal” means any
inquiry, offer or proposal by any Person (other than Emerald) relating to any
Company Acquisition Transaction, (y) a “Company Acquisition Transaction” means
any transaction or series of related transactions other than the Merger or as
contemplated by the Framework Agreement involving: (i) any acquisition or
purchase from the Stockholders, the Company or both the Stockholders and the
Company by any Person of 20% or more of the total outstanding voting securities
of the Company or any of its Subsidiaries; (ii) any tender offer or exchange
offer that if consummated would result in any Person beneficially owning 20% or
more of the total outstanding voting securities of the Company or any of its
Subsidiaries; (iii) any merger, consolidation, business combination,
recapitalization or similar transaction involving the Company pursuant to which
the stockholders of the Company immediately preceding such transaction hold less
than 80% of the equity interests in the surviving or resulting entity of such
transaction; (iv) any direct or indirect acquisition of any business or
businesses or of assets (including equity interests in any Subsidiary) that
constitute or account for 20% or more of the consolidated net revenues, net
income or assets (based on the fair market value thereof) of the Company and its
Subsidiaries, taken as a whole; or (v) any liquidation or dissolution of the
Company or any of its Subsidiaries, and (z) a “Superior Proposal” means an
unsolicited, bona fide written Company Takeover Proposal to acquire at least
(a) 50% of the outstanding voting securities of the Company or (b) 50% of the
assets of the Company and its Subsidiaries, taken as a whole, in each case on
terms that, in the reasonable good faith judgment of the board of directors of
Manchester, after consultation with its outside financial advisors and its
outside legal counsel, is more favorable to the shareholders of Manchester than
the Coniston Transaction and the other transactions contemplated by the
Framework Agreement, taking into account any proposal by Emerald or the Company,
as applicable, to amend or modify the terms of the Merger Agreement or the
Framework Agreement that are committed to in writing, after taking into account
such factors, including terms, conditions, timing, likelihood of consummation,
legal, financial, regulatory and other aspects of such proposal, and the Person
making such proposal, in each case as deemed relevant by the board of directors
of Manchester.

 

10



--------------------------------------------------------------------------------

Section 3.05 Manchester Shareholder Meeting.

(a) Manchester has undertaken in the Framework Agreement to call, convene and
hold a meeting of its shareholders and, subject to the exercise by the board of
directors of Manchester of its fiduciary duties, recommend that its shareholders
approve the Coniston Transaction and the other transactions contemplated by the
Framework Agreement (the “Shareholder Recommendation”).

(b) Except as otherwise provided in Section 3.05(c) or 3.05(d), neither the
board of directors of Manchester nor any committee thereof shall (i) withhold,
withdraw, modify or qualify, or propose publicly to withhold, withdraw, modify
or qualify the Shareholder Recommendation in a manner adverse to Emerald,
(ii) approve, endorse, adopt or recommend, or publicly propose to approve,
endorse, adopt or recommend, any Company Takeover Proposal or (iii) enter into
any letter of intent or written agreement in principle or any binding agreement
providing for, relating to or in connection with, any Company Takeover Proposal
or any proposal that is reasonably expected to lead to a Company Acquisition
Transaction (a “Shareholder Adverse Recommendation Change”).

(c) Notwithstanding anything in this Agreement to the contrary, with respect to
a Company Takeover Proposal, the board of directors of Manchester may, at any
time prior to receipt of the Manchester Shareholder Approval, effect a
Shareholder Adverse Recommendation Change, in the event a written Company
Takeover Proposal is made to Manchester by a Third Party and such Company
Takeover Proposal is not withdrawn if (and only if): (i) the board of directors
of Manchester determines in good faith after consultation with its financial
advisors that such Company Takeover Proposal constitutes a Superior Proposal;
(ii) following consultation with its outside legal counsel, the board of
directors of Manchester determines that the failure to make a Shareholder
Adverse Recommendation Change would be inconsistent with the exercise of its
fiduciary duties to the shareholders of Manchester under applicable Laws;
(iii) Manchester provides Emerald and the Company five (5) business days’ prior
written notice of its intention to take such action, which notice shall include
the information with respect to such Superior Proposal that is specified in
Section 3.04(b); (iv) during such five business day period, Manchester and its
Representatives have negotiated in good faith with Emerald and the Company
regarding any revisions to the terms of the transactions contemplated by the
Merger Agreement and the Framework Agreement proposed by Emerald and the Company
in response to such Superior Proposal; and (v) at the end of the five
(5) business day period described in the foregoing clause (v), the board of
directors of Manchester again makes the determination in good faith after
consultation with its outside legal counsel and financial advisors (and taking
into account any adjustment or modification of the terms of the Merger Agreement
and the Framework Agreement proposed by Emerald and the Company) that the
Company Takeover Proposal continues to be a Superior Proposal and that the
failure to make a Shareholder

 

11



--------------------------------------------------------------------------------

Adverse Recommendation Change would be inconsistent with the exercise by the
board of directors of Manchester of its fiduciary duties to the shareholders of
Manchester under applicable Laws.

(d) Nothing in this Agreement shall prohibit or restrict the board of directors
of Manchester, in circumstances not involving or relating to a Company Takeover
Proposal, from effecting, prior to obtaining the Manchester Shareholder
Approval, a Shareholder Adverse Recommendation Change in response to the
occurrence of a Company Intervening Event if (and only if): (i) the board of
directors of Manchester determines in good faith (after consultation with its
outside legal counsel) that failure to take such action would be inconsistent
with the exercise by the board of directors of Manchester of its fiduciary
duties to the shareholders of Manchester under applicable Laws; (ii) Manchester
has provided to Emerald and the Company at least five (5) business days’ prior
written notice describing the Company Intervening Event and advising Emerald and
the Company that the board of directors of Manchester intends to take such
action and specifying the reasons therefor in reasonable detail; (iii) during
such five (5) business day period, Manchester and its Representatives have
negotiated in good faith with Emerald and the Company regarding any revisions to
the terms of the transactions contemplated by the Merger Agreement and the
Framework Agreement proposed by Emerald and the Company in response thereto; and
(iv) at the end of the five (5) business day period described in the foregoing
clause (iii), the board of directors of Manchester again makes the determination
in good faith after consultation with its outside legal counsel (and taking into
account any adjustment or modification of the terms of the Merger Agreement and
the Framework Agreement proposed by Emerald and the Company) that a Company
Intervening Event continues to exist and that the failure to make a Shareholder
Adverse Recommendation Change would be inconsistent with the exercise by the
board of directors of Manchester of its fiduciary duties to the shareholders of
Manchester under applicable Laws. Manchester agrees that neither the board of
directors of Manchester nor any committee thereof shall effect a Shareholder
Adverse Recommendation Change as a result of any event, occurrence, fact,
condition, effect, change or development relating to obtaining the IRS Private
Letter Ruling or any tax opinion with respect to any of the matters that are the
subject of the requested IRS Private Letter Ruling. Manchester agrees to submit
the Coniston Transaction and the other transactions contemplated by the
Framework Agreement to its shareholders for approval whether or not the board of
directors of Manchester determines to make a Shareholder Adverse Recommendation
Change.

(e) For purposes of this Agreement, “Company Intervening Event” means an event
or circumstance relating to the Company or Manchester (other than any event or
circumstance resulting from a breach of the Framework Agreement by Manchester),
occurring or arising after the date hereof that was not known to the board of
directors of Manchester as of the date hereof; provided, however, that (i) in no
event shall the receipt, existence or terms of a Company Takeover Proposal, or
any inquiry or matter

 

12



--------------------------------------------------------------------------------

relating thereto or consequence thereof, constitute a Company Intervening Event,
(ii) in no event shall any action taken by any of the Parties pursuant to and in
compliance with the terms of the Merger Agreement and the Framework Agreement
constitute a Company Intervening Event and (iii) in no event shall any event,
occurrence, fact, condition, effect, change or development that has an adverse
effect on the business, assets, liabilities (contingent or otherwise), financial
condition or results of operations of Emerald or the Company or any of their
respective Subsidiaries, or the market price of Emerald’s common stock or the
Company Common Stock (in and of itself), constitute a Company Intervening Event,
unless such event, occurrence, fact, condition, effect, change or development
has had a Company Material Adverse Effect or Parent Material Adverse Effect (as
such terms are defined in the Merger Agreement).

Section 3.06 No Restraint on Officer or Director Action. Notwithstanding
anything to the contrary herein, the Company and Emerald hereby acknowledge and
agree that no provision in this Agreement shall limit or otherwise restrict any
officer, director, partner or employee of any Stockholder who is, or becomes
during the term hereof, a director or an officer of the Company or any
Stockholder with respect to any act or omission that such individual may
undertake or authorize in his or her capacity as a director or an officer of the
Company or any Stockholder, including any vote that such individual may make as
a director of the Company or any Stockholder, with respect to any matter
presented to the board of directors of the Company or any Stockholder. The
agreements set forth herein shall in no way restrict any such director or
officer in the exercise of his or her fiduciary duties as a director or officer
of the Company or any Stockholder. The Stockholders have executed this Agreement
solely in the capacity as the beneficial owner of the Covered Shares, and no
action taken by any such director or officer shall be deemed to constitute a
breach of any provision of this Agreement.

Section 3.07 Further Assurances. Each Party agrees, from time to time, upon the
reasonable request of any other Party, to execute and deliver, or cause to be
executed and delivered, such additional or further consents, documents and other
instruments as may be reasonably necessary for the purpose of effectively
carrying out the transactions contemplated by this Agreement.

ARTICLE IV

TERMINATION

This Agreement and all of its provisions shall terminate upon the earlier of
(i) the Effective Time (as defined in the Merger Agreement), (ii) the
termination of either the Framework Agreement or the Merger Agreement in
accordance with their respective terms and (iii) the mutual written agreement of
the Parties to terminate this Agreement; provided, that the provisions of
Article V shall survive any such termination of this

 

13



--------------------------------------------------------------------------------

Agreement. Upon termination or expiration of this Agreement, no Party shall have
any further obligations or liabilities hereunder; provided, that such
termination or expiration shall not relieve any Party from liability for any
willful and material breach hereof prior to such termination or expiration.

ARTICLE V

GENERAL PROVISIONS.

Section 5.01 Survival of Representations and Warranties. The representations and
warranties contained herein shall expire with, and be terminated and
extinguished upon, the termination of this Agreement pursuant to Article IV,
unless such termination resulted from a willful and material breach of this
Agreement or the Framework Agreement by the Stockholders, and thereafter no
Party shall be under any liability whatsoever with respect to any such
representation or warranty, except, in each case, with respect to any willful
and material breach prior to such expiration. Notwithstanding anything herein to
the contrary, if the Termination Fee (as defined in the Merger Agreement) is
paid in full and accepted by Emerald in accordance with Section 5.5(g) of the
Merger Agreement, such payment shall be the sole and exclusive remedy (other
than the right to seek specific performance or injunctive relief as provided in
Section 5.11(a)) of Emerald and its Affiliates under this Agreement (or with
respect to any claims or disputes arising out of or related to this Agreement or
the transactions contemplated hereby or to the inducement of any Party to enter
into this Agreement, whether for breach of contract, tortious conduct or
otherwise and whether predicated on common law, statute or otherwise), and
Emerald and its Affiliates shall be precluded from any other remedy (or seeking
any other remedy) against the Company, any Stockholder and their respective
Affiliates for monetary damages under this Agreement (or with respect to any
claims or disputes arising out of or related to this Agreement or the
transactions contemplated hereby or to the inducement of any Party to enter into
this Agreement, whether for breach of contract, tortious conduct or otherwise
and whether predicated on common law, statute or otherwise).

Section 5.02 Fees And Expenses. Other than as set forth in this Agreement, the
Merger Agreement or the Framework Agreement, all costs and expenses (including
fees and disbursements of counsel, accountants and other advisors) incurred in
connection with the preparation, negotiation, execution, delivery or performance
of this Agreement shall be paid by the Party incurring such cost or expense.

Section 5.03 Notices. All notices, requests, claims, demands and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be delivered by hand, sent by fax or sent by international
overnight courier service and shall be deemed given when so delivered by hand or
fax (if received prior to 5 p.m. in the place of receipt and such day is a
business day in the place of

 

14



--------------------------------------------------------------------------------

receipt; otherwise, any such notice, request or communication shall be deemed
not to have been received until the next succeeding business day in the place of
receipt), or one (1) business day after mailing in the case of international
overnight courier service, to the respective Parties at the following addresses
(or at such other address for a Party as shall be specified in a notice given in
accordance with this Section 5.03):

if to the Company:

Allscripts-Misys Healthcare Solutions, Inc.

222 Merchandise Mart Plaza, Suite 2024

Chicago, IL 60654

Fax:    +1 312 506 1208 Attention:    General Counsel

with copies to:

Sidley Austin LLP

One South Dearborn

Chicago, Illinois 60603

Fax:   (312) 853-7036

Attention:   Frederick C. Lowinger, Gary D. Gerstman

if to any Stockholder:

Misys plc

One Kingdom Street

Paddington

London W2 6BL, UK

Fax:    +44 (0)20 3320 1771 Attention:    General Counsel

with copies to:

Allen & Overy LLP

1221 Avenue of the Americas

New York, NY 10020

Fax:   (212) 610-6399

Attention:   A. Peter Harwich

if to Emerald:

Eclipsys Corporation

Three Ravinia Drive

Atlanta, GA 30348

 

15



--------------------------------------------------------------------------------

Fax:      +1 404 847 5777 Attention:      General Counsel      Chief Financial
Officer

with copies to:

King & Spalding LLP

1180 Peachtree Street, NE

Atlanta, Georgia 30309

Fax: (404) 572-5133

Attention: John D. Capers, Jr., C. William Baxley

Section 5.04 Severability. If any provision of this Agreement (or any portion
thereof) or the application of any such provision (or any portion thereof) to
any Person or circumstance shall be held invalid, illegal or unenforceable in
any respect by a court of competent jurisdiction, such invalidity, illegality or
unenforceability shall not affect any other provision of this Agreement (or the
remaining portion thereof) or the application of such provision to any other
Person or circumstances. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible in a mutually acceptable manner in
order that the transactions contemplated hereby are completed as originally
contemplated to the greatest extent possible.

Section 5.05 Entire Agreement; Successors and Assigns.

(a) This Agreement constitutes the entire agreement and understanding among the
Parties with respect to the subject matter of this Agreement and supersedes all
prior agreements and understandings, both oral and written, between the Parties
with respect to the subject matter of this Agreement. The Schedules are an
integral part of this Agreement and are incorporated by reference into this
Agreement for all purposes.

(b) The provisions of this Agreement shall be binding upon and inure to the
benefit of the Parties and their respective successors and permitted assigns;
provided that no Party may assign, delegate or otherwise transfer any of its
rights or obligations under this Agreement without the consent of each other
Party, which consent, in the case of the Company prior to the Coniston Closing,
shall be approved by the Audit Committee of the board of directors of the
Company. Any attempted assignment in violation of this Section 5.05(b) shall be
void.

Section 5.06 Amendment. Any provision of this Agreement may be amended or waived
if, but only if, such amendment or waiver is in writing and is signed,

 

16



--------------------------------------------------------------------------------

in the case of an amendment, by each Party, or in the case of a waiver, by the
Party against whom the waiver is to be effective and, in the case of a waiver or
amendment by the Company prior to the Coniston Closing, approved by the Audit
Committee of the board of directors of the Company.

Section 5.07 Waivers. Any waiver of any term or condition of this Agreement
shall not be construed as a waiver of any subsequent breach, or a subsequent
waiver of the same term or condition or a waiver of any other term or condition,
of this Agreement. The failure of any Party to assert any of its rights
hereunder shall not constitute a waiver of any of such rights. No failure or
delay by any Party in exercising any right, power or privilege under this
Agreement shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.

Section 5.08 Remedies Cumulative. Other than as expressly set forth herein, the
rights and remedies provided in this Agreement shall be cumulative and not
exclusive of any rights or remedies provided by Law.

Section 5.09 Parties in Interest. This Agreement is for the sole benefit of the
Parties and their successors and permitted assigns and nothing express or
implied in this Agreement is intended or shall be construed to confer upon any
Person other than the Parties any legal or equitable rights or remedies under
this Agreement.

Section 5.10 Governing Law. This Agreement (and any claims or disputes arising
out of or related to this Agreement or the transactions contemplated hereby or
to the inducement of any Party to enter into this Agreement, whether for breach
of contract, tortious conduct or otherwise and whether predicated on common law,
statute or otherwise) shall in all respects be governed by and construed in
accordance with the Laws of the State of Delaware, including all matters of
construction, validity and performance, in each case without reference to any
conflict of law rules that might lead to the application of the Laws of any
other jurisdiction. Each Party irrevocably and unconditionally waives any
objection to the application of the Laws of the State of Delaware to any action,
suit or proceeding arising out of this Agreement or the transactions
contemplated hereby and further irrevocably and unconditionally waives and
agrees not to plead or claim that any such action, suit or proceeding should not
be governed by the Laws of the State of Delaware.

Section 5.11 Specific Performance; Submission To Jurisdiction.

(a) The Parties agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
Parties shall be entitled to seek an injunction or injunctions or other
appropriate equitable relief to

 

17



--------------------------------------------------------------------------------

prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in the Delaware Court of Chancery (unless such
court shall lack subject matter jurisdiction over such action, in which case, in
any state or federal court located in Delaware), this being in addition to any
other remedy to which they are entitled at law or in equity, and the Parties
hereby waive in any such proceeding the defense of adequacy of a remedy at law
and any requirement for the securing or posting of any bond or any other
security related to such equitable relief.

(b) Each Party irrevocably and unconditionally submits to the exclusive
jurisdiction of the Delaware Court of Chancery, or if such court is unavailable,
any state or federal courts located in Delaware, for the purposes of any suit,
action or other proceeding arising out of this Agreement or the transactions
contemplated hereby. Each Party hereby agrees that it will not bring any action
relating to this Agreement or the transactions contemplated hereby in any court
other than the Delaware Court of Chancery (unless such court shall lack subject
matter jurisdiction over such action, in which case, in any state or federal
court located in Delaware). Each Party hereby waives formal service of process
and agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Delaware with
respect to any matters to which it has submitted to jurisdiction in this
Section 5.11. Each Party irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby in such courts and hereby and
thereby further irrevocably and unconditionally waives and agrees not to plead
or claim in any such court that any such action, suit or proceeding brought in
any such court has been brought in an inconvenient forum.

(c) EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT
TO ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) DIRECTLY OR INDIRECTLY RELATING TO ANY DISPUTE ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
Each Party (a) certifies that no representative, agent or attorney of any other
Party has represented, expressly or otherwise, that such other Party would not,
in the event of litigation, seek to enforce the foregoing waiver and
(b) acknowledges that it and each other Party have been induced to enter into
this Agreement by, among other things, the mutual waivers and certifications in
this Section 5.11.

(d) Notwithstanding any other provision of this Agreement or any agreement
contemplated hereby to the contrary, in the event that, prior to the Coniston
Closing (as such term is defined in the Framework Agreement), or, if the
Coniston Closing does not occur, at any time after the date hereof (i) there is
any action or

 

18



--------------------------------------------------------------------------------

determination to be made by the Company hereunder that would require approval of
the board of directors of the Company or any committee thereof, (ii) there is
any action, suit, proceeding, litigation or arbitration between the Company and
any Stockholder or Emerald or (iii) there is any disputed claim or demand
(including any claim or demand relating to enforcing any remedy under this
Agreement or any agreement contemplated hereby) by the Company against any
Stockholder or Emerald, or by any Stockholder or Emerald against the Company,
all actions or determinations of the Company prior to the Coniston Closing or,
if the Coniston Closing does not occur, at any time after the date hereof or any
determinations of the Company relating to any such action, suit, proceeding,
litigation, arbitration, claim, demand (including all determinations by the
Company whether to institute, compromise or settle any such action, suit,
proceeding, litigation, arbitration, claim or demand and all determinations by
the Company relating to the prosecution or defense thereof), shall be made and
approved by the Audit Committee of the board of directors of the Company.

Section 5.12 Interpretation. The headings and captions in this Agreement are
included for convenience of reference only and shall be ignored in the
construction or interpretation of this Agreement. Any capitalized terms used in
any Schedule but not otherwise defined therein shall have the meanings as
defined in this Agreement. All references to Articles, Sections or Schedules
contained in this Agreement shall be to Articles, Sections or Schedules of or to
this Agreement unless otherwise stated. Unless the context of this Agreement
otherwise clearly requires, (i) references to the plural include the singular,
and references to the singular include the plural, (ii) references to any gender
include the other genders, (iii) the words “include,” “includes” and “including”
do not limit the preceding terms or words and shall be deemed to be followed by
the words “without limitation”, (iv) the terms “hereof”, “herein”, “hereunder”,
“hereto” and similar terms in this Agreement refer to this Agreement as a whole
and not to any particular provision of this Agreement, (v) the terms “day” and
“days” mean and refer to calendar day(s) and (vi) the terms “year” and “years”
mean and refer to calendar year(s).

Section 5.13 Counterparts. This Agreement may be signed in any number of
counterparts (including by fax or other electronic signature), each of which
shall be an original, with the same effect as if the signatures were upon the
same instrument. This Agreement shall become effective when each Party shall
have received a counterpart of this Agreement signed by each other Party.

Section 5.14 Public Announcement; Disclosure. The Stockholders shall consult
with each of the Company and Emerald before issuing any press releases or
otherwise making any public statements with respect to the transactions
contemplated herein and, except as required by Law or regulatory authority (if
reasonably practicable after notice to and consultation with each of the Company
and Emerald), shall not issue any such press release or make any such public
statement without the prior approval of

 

19



--------------------------------------------------------------------------------

the Company and Emerald (which approval shall not be unreasonably withheld,
conditioned or delayed). The Stockholders hereby authorize the Company and
Emerald to publish and disclose, in any announcement, disclosure or filing
required by any Governmental Entity, the Stockholders’ identity and ownership of
the Covered Shares and the nature of the Stockholders’ commitments, arrangements
and understandings under this Agreement.

[SIGNATURE PAGE TO FOLLOW]

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the Parties as of the date hereinabove written.

 

ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC. By:  

/s/ Lee A. Shapiro

Name:   Lee A. Shapiro Title:   President MISYS PLC By:  

/s/ J. Michael Lawrie

Name:   J. Michael Lawrie Title:   MISYS PATRIOT US HOLDINGS LLC By:  

/s/ Darryl E. Smith

Name:   Darryl E. Smith Title:   MISYS PATRIOT LIMITED By:  

/s/ Sarah Brain

Name:   Sarah Brain Title:   ECLIPSYS CORPORATION By:  

/s/ Philip M. Pead

Name:   Philip M. Pead Title:   President and CEO

 

21



--------------------------------------------------------------------------------

Schedule A

Shares of Company Common Stock

79,811,511

Securities Convertible or Exercisable or Exchangeable for Shares of Company
Common Stock

None

Pursuant to Section 2.01, the Stockholders represent and warrant to the Company
that listed below are all exceptions to title over the Owned Shares, including
pledges, liens, proxies, claims, charges, security interests, preemptive rights,
voting trusts, voting agreements, options, rights of first offer or refusal and
any other encumbrances or arrangements whatsoever with respect to the ownership,
transfer or other voting of the Owned Shares.

 

  1. The Existing Relationship Agreement contains certain arrangements and
restrictions with respect to the Stockholders’ voting and transfer of the Owned
Shares and the Stockholders’ acquisition of additional shares of Company Common
Stock. Manchester has granted an irrevocable proxy under the Relationship
Agreement to Lee Shapiro, William J. Davis and Brian Vandenberg (and any
individual who shall succeed to their respective offices with the Company) to
vote the Owned Shares in accordance with the terms of the Existing Relationship
Agreement.

 

  2. The Stockholders and the Company entered into a Stock Repurchase Agreement
dated as of February 10, 2009, which contains certain arrangements with respect
to the sale and transfer of the Owned Shares by the Stockholders.

 

  3. The sale and transfer of Owned Shares by the Stockholders and their
Affiliates pursuant to the Framework Agreement and the transactions contemplated
thereby is subject to Manchester obtaining the Manchester Shareholder Approval.



--------------------------------------------------------------------------------

Exhibit 1

PROXY

THIS PROXY (this “Proxy”), is entered into on June 9, 2010, by the undersigned
stockholder (the “Stockholder”).

The undersigned Stockholder, pursuant to the provisions of the Voting Agreement,
dated June 9, 2010, among ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., MISYS
PLC, MISYS PATRIOT US HOLDINGS LLC, MISYS PATRIOT LIMITED and ECLIPSYS
CORPORATION (the “Voting Agreement”) and the provisions of Section 212 of the
General Corporation Law of the State of Delaware, hereby irrevocably grants to,
and appoints, Kevin Kelly, Fred Marquardt and Thomas Ball, or any of them, and
each of them individually (with full power of substitution), as such
Stockholder’s proxy (in such capacity, the “Proxy Holder”) to vote 15.5 million
shares of common stock, par value $0.01 per share (the “Common Stock”) of
Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation (the
“Company”), owned by such Stockholder (the “Shares”), at the special meeting of
stockholders of the Company to be held pursuant to the Merger Agreement (as
defined in the Voting Agreement), and any adjournments or postponements thereof,
(the “Company Meeting”), and to vote such Shares as provided in the Voting
Agreement. In particular, the Proxy Holder shall:

 

  (i) cause the Shares to appear, or otherwise be counted as present thereat,
for the purpose of establishing a quorum at the Company Meeting, however called,
or at any adjournment or postponement thereof upon which a vote or other
approval is sought relating to the Emerald Share Issuance (as defined in the
Voting Agreement) or any other matter to be approved by the stockholders of the
Company to facilitate the Emerald Share Issuance (other than matters specified
in Section 1.1(a) of the Framework Agreement (as defined in the Voting
Agreement), which are governed thereby); and

 

  (ii) vote or cause the Shares to be voted in favor of the Emerald Share
Issuance and any other matter to be approved by the stockholders of the Company
to facilitate the Emerald Share Issuance (other than matters specified in
Section 1.1(a) of the Framework Agreement, which are governed thereby) at the
Company Meeting and execute any documents or agreement approved at any such
Company Meeting, as fully as such Stockholder would be entitled to vote in
person with respect to the Emerald Share Issuance or any other matter to be
approved by the stockholders of the Company to facilitate the Emerald Share
Issuance (other than matters specified in Section 1.1(a) of the Framework
Agreement, which are governed thereby).

The Stockholder hereby affirms that this Proxy is irrevocable and is given in
connection with the execution of the Merger Agreement and the Framework
Agreement, and that this Proxy is given to secure the performance of the duties
of the Stockholder under the Voting Agreement. Notwithstanding any other
provisions of this Proxy or the Voting Agreement, this Proxy shall



--------------------------------------------------------------------------------

automatically terminate upon the termination or expiration of the Voting
Agreement without any notice or other action by any Person.

The Proxy Holder shall not have any liability to the Stockholder as a result of
any action taken or failure to take action pursuant to the foregoing proxy
except for any action or failure to take action not taken or omitted in good
faith or which involves intentional misconduct or a knowing violation of
applicable law.

This Proxy shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to its principles of
conflict of laws.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

The foregoing proxy is hereby executed on the date first above written.

 

MISYS PATRIOT LIMITED By:  

/s/ Sarah Brain

Name:   Sarah Brain Title:   Director



--------------------------------------------------------------------------------

Exhibit 2

PROXY

THIS PROXY (this “Proxy”), is entered into on [            ], 2010, by the
undersigned stockholder (the “Stockholder”).

The undersigned Stockholder, pursuant to the provisions of the Voting Agreement,
dated June 9, 2010, among ALLSCRIPTS-MISYS HEALTHCARE SOLUTIONS, INC., MISYS
PLC, MISYS PATRIOT US HOLDINGS LLC, MISYS PATRIOT LIMITED and ECLIPSYS
CORPORATION (the “Voting Agreement”) and the provisions of Section 212 of the
General Corporation Law of the State of Delaware, hereby irrevocably grants to,
and appoints, Kevin Kelly, Fred Marquardt and Thomas Ball, or any of them, and
each of them individually (with full power of substitution) as such
Stockholder’s proxy (in such capacity, the “Proxy Holder”) to vote [    ] shares
of common stock, par value $0.01 per share (the “Common Stock”) of
Allscripts-Misys Healthcare Solutions, Inc., a Delaware corporation (the
“Company”), owned by such Stockholder (the “Shares”), at the special meeting of
stockholders of the Company to be held on [date], and any adjournments or
postponements thereof, (the “Company Meeting”), and to vote such Shares as
provided in the Voting Agreement.

In particular, the Proxy Holder shall:

 

  (i) cause the Shares to appear, or otherwise be counted as present thereat,
for the purpose of establishing a quorum at the Company Meeting, however called,
or at any adjournment or postponement thereof upon which a vote or other
approval is sought relating to the Emerald Share Issuance (as defined in the
Voting Agreement) or any other matter to be approved by the stockholders of the
Company to facilitate the Emerald Share Issuance (other than matters specified
in Section 1.1(a) of the Framework Agreement (as defined in the Voting
Agreement), which are governed thereby); and

 

  (ii)

vote or cause the Shares to be voted as for and against, and abstain from voting
or not vote, with respect to the Emerald Share Issuance and any other matter to
be approved by the stockholders of the Company to facilitate the Emerald Share
Issuance (other than matters specified in Section 1.1(a) of the Framework
Agreement, which are governed thereby) at the Company Meeting in the same
proportion as the Public Shares (as defined in the Voting Agreement) are voted
for and against, and abstain from voting or are not voted, respectively, by the
holders of the Public Shares, and execute any documents or agreement approved at
any such Company Meeting of the stockholders of the Company or by consent in
writing of stockholders, as fully as such Stockholder would be entitled to vote
in person or by consent in writing with respect to the Emerald Share Issuance
and any other matter to be approved by the stockholders of the Company to
facilitate the Emerald Share Issuance (other than matters specified in
Section 1.1(a) of the Framework Agreement, which are governed thereby) in such
proportion as the



--------------------------------------------------------------------------------

  Public Shares are voted (or caused to take action) for and against, and
abstain from voting or are not voted, respectively, by the holders of the Public
Shares.

The Stockholder hereby affirms that this Proxy is irrevocable and is given in
connection with the execution of the Merger Agreement and the Framework
Agreement, and that this Proxy is given to secure the performance of the duties
of the Stockholder under the Voting Agreement. Notwithstanding any other
provisions of this Proxy or the Voting Agreement, this Proxy shall automatically
terminate upon the termination or expiration of the Voting Agreement without any
notice or other action by any Person.

The Proxy Holder shall not have any liability to the Stockholder as a result of
any action taken or failure to take action pursuant to the foregoing proxy
except for any action or failure to take action not taken or omitted in good
faith or which involves intentional misconduct or a knowing violation of
applicable law.

This Proxy shall be governed by and construed in accordance with the internal
laws of the State of Delaware, without giving effect to its principles of
conflict of laws.

[SIGNATURE PAGE TO FOLLOW]



--------------------------------------------------------------------------------

The foregoing proxy is hereby executed on the date first above written.

 

[name of entity holding shares] By:  

 

Name:   Title:  